                        1
                                                 UNITED STATES DISTRICT COURT
                        2
                                                CENTRAL DISTRICT OF CALIFORNIA
                        3
                        4                                                  Case No. 2:18-cv-07572-SJO-JEM
                            NEMAN BROTHERS & ASSOCIATES,
                        5   INC., a California Corporation,
                                                                           DISCOVERY MATTER
                        6   Plaintiff,                                     STIPULATED
                        7   vs.                                            PROTECTIVE ORDER

                        8   TRIXXI CLOTHING COMPANY, INC.,                 Original Complaint Filed:
                            individually and doing business as                   August 29, 2018
                        9   “THREE PINK HEARTS,” a California
                            Corporation; BOSCOV’S                          Honorable S. James Otero
                       10   DEPARTMENT STORES, a Delaware
                            Limited Liability Company; KOHL’S
                       11   DEPARTMENT STORES, a Wisconsin
RUSS, AUGUST & KABAT




                       12   Corporation; J.C. PENNEY
                            CORPORATION, INC., a Delaware
                       13   Corporation; and DOES 1 through 10,

                       14   Defendants.
                       15
                                   Pursuant to Fed. R. Civ. P. 26(c), the parties to this lawsuit, through
                       16
                            undersigned counsel, jointly submit this Stipulated Protective Order to govern the
                       17
                            handling of information and materials produced in the course of discovery or filed
                       18
                            with the Court in this action:
                       19
                                  1. Purpose and Limits of This Order and The Parties’ Good Cause Statement.
                       20
                                  1.1 Good Cause Statement. Discovery in this action is likely to involve
                       21
                            confidential, proprietary, or private information requiring special protection from
                       22
                            public disclosure and from use for any purpose other than this litigation. In
                       23
                            particular, this action is likely to involve trade secrets, product and design
                       24
                            development information, and commercial agreements (including those implicating
                       25
                            third parties), and other valuable research, development, commercial, financial,
                       26
                            and/or proprietary information for which special protection from public disclosure
                       27
                            and from use for any purpose other than prosecution of this action is warranted.
                       28
                            Such confidential and proprietary materials and information consist of, among
                            190111 Stipulated Protective Order.docx 4
                                                   [PROPOSED] STIPULATED PROTECTIVE ORDER
                        1   other things, confidential business or financial information, information regarding
                        2   confidential business practices, or other confidential research, development, or
                        3   commercial information (including information implicating privacy rights of third
                        4   parties), information otherwise generally unavailable to the public, or which may
                        5   be privileged or otherwise protected from disclosure under state or federal statutes,
                        6   court rules, case decisions, or common law. Accordingly, to expedite the flow of
                        7   information, to facilitate the prompt resolution of disputes over confidentiality of
                        8   discovery materials, to adequately protect information the parties are entitled to
                        9   keep confidential, to ensure that the parties are permitted reasonable necessary uses
                       10   of such material in preparation for trial, to address their handling at the end of the
                       11   litigation, and serve the ends of justice, a protective order for such information is
RUSS, AUGUST & KABAT




                       12   justified in this matter. It is the intent of the parties that information will not be
                       13   designated as confidential for tactical reasons and that nothing be so designated
                       14   without a good faith belief that it has been maintained in a confidential, non-public
                       15   manner, and that there is good cause why it should not be part of the public record
                       16   of this case.
                       17                 1.2           Limitations of This Order.
                       18                               1.2.1 This Order does not confer blanket protections on all
                       19   disclosures or responses to discovery, and the protection it gives from public
                       20   disclosure and use extends only to the specific material entitled to confidential
                       21   treatment under the applicable legal principles.
                       22                               1.2.2 This Order does not supersede the Local Rules, and the parties
                       23   are required to follow those Rules, the Court’s Standing Order, and all other
                       24   directives of this Court. In particular, as provided in Section 8, this Order does not
                       25   automatically authorize the filing under seal of material designated under this
                       26   Order. Instead, the parties must comply with L.R. 79-5.1 and this Court’s Standing
                       27   Order if they seek to file anything under seal. As provided in Section 3, all
                       28
                            190111 Stipulated Protective Order.docx                   5
                                                                      [PROPOSED] STIPULATED PROTECTIVE ORDER
                        1   challenges to confidentiality designations shall proceed under L.R. 37-1 through
                        2   L.R. 37-4.
                        3                               1.2.3 This Order does not govern the use at trial of material
                        4   designated under this Order.
                        5                 2. Designated Material.
                        6                 2.1           Information or material may be designated for confidential
                        7    treatment pursuant to this Protective Order by any party, person or entity
                        8    producing or lodging it in this action (the “Designating Party”), if: (a) produced
                        9    or served, formally or informally, pursuant to the Federal Rules of Civil
                       10    Procedure or in response to any other formal or informal discovery request in
                       11    this action; and/or (b) filed or lodged with the Court. All such information and
RUSS, AUGUST & KABAT




                       12    material and all information or material derived from it constitutes “Designated
                       13    Material” under this Protective Order.
                       14                 2.2           Unless and until otherwise ordered by the Court or agreed to in
                       15   writing by the parties, all Designated Materials designated under this Protective
                       16   Order shall be used by the parties and persons receiving such Designated
                       17   Materials (“Receiving Party”) solely for litigation purposes, including any
                       18   appellate proceeding relating thereto. Designated Material shall not be used by
                       19   any party or person receiving them for any business or any other non-litigation
                       20   purpose. No party or person shall disclose Designated Material to any other
                       21   party or person not entitled to receive such Designated Material under the
                       22   specific terms of this Protective Order. For purposes of this Protective Order,
                       23   “disclose” or “disclosed” means to show, furnish, reveal or provide, indirectly or
                       24   directly, any portion of the Designated Material or its contents, orally or in
                       25   writing, including the original or any copy of the Designated Material.
                       26                 3.            Access to Designated Materials.
                       27                 3.1           Materials Designated “CONFIDENTIAL”: Subject to the limitations
                       28   set forth in this Protective Order, Designated Material may be marked
                            190111 Stipulated Protective Order.docx                   6
                                                                      [PROPOSED] STIPULATED PROTECTIVE ORDER
                        1   “CONFIDENTIAL” for the purpose of preventing the disclosure of information
                        2   or materials that the designating party in good faith believes is confidential.
                        3   Before designating any specific information or material “CONFIDENTIAL,”
                        4   the Designating Party’s counsel shall make a good faith determination that the
                        5   information warrants protection under Rule 26(c) of the Federal Rules of Civil
                        6   Procedure.
                        7                               3.1.1 Materials designated “CONFIDENTIAL” may be disclosed
                        8   only to the following Designees:
                        9                               3.1.2 Persons who appear on the face of Designated Materials
                       10   marked “CONFIDENTIAL” as an author, addressee, or recipient thereof;
                       11                               3.1.3 Counsel retained as outside litigation attorneys of record in
RUSS, AUGUST & KABAT




                       12   this action, and their respective associates, clerks, legal assistants, stenographic,
                       13   videographic and support personnel, and other employees of such outside
                       14   litigation attorneys, and organizations retained by such attorneys to provide
                       15   litigation support services in this action and the employees of said organizations.
                       16   “Counsel” explicitly excludes any in-house counsel whether or not they are
                       17   attorneys of record in this action.
                       18                               3.1.4 Consultants, including non-party experts and consultants
                       19   retained or employed by Counsel to assist in the preparation of the case, to the
                       20   extent they are reasonably necessary to render professional services in this
                       21   action. Each consultant must sign a certification that he or she has read this
                       22   Stipulated Protective Order, will abide by its provisions, and will submit to the
                       23   jurisdiction of this Court regarding the enforcement of this Order’s provisions.
                       24                               3.1.5 A party’s officers and/or employees, which may include in-
                       25   house counsel.
                       26                               3.1.6 The Court, its clerks, and secretaries, and any court reporter
                       27   retained to record proceedings before the Court; and
                       28                               3.1.7 Court reporters, videographers, and similar vendors retained
                            190111 Stipulated Protective Order.docx                   7
                                                                      [PROPOSED] STIPULATED PROTECTIVE ORDER
                        1   to transcribe or videotape the depositions.
                        2                 3.2           Materials         Designated        “HIGHLY     CONFIDENTIAL         –
                        3   ATTORNEYS’ EYES ONLY”: Subject to the limitations in this Protective
                        4   Order, Designated Materials may be marked “HIGHLY CONFIDENTIAL –
                        5   ATTORNEYS’ EYES ONLY” for the purpose of preventing the disclosure of
                        6   information or materials which, if disclosed to the receiving party, might cause
                        7   competitive harm to the Designating Party. Information and material that may
                        8   be subject to this protection includes, but is not limited to, technical and/or
                        9   research and development data, intellectual property, financial, marketing and
                       10   other sales data, and/or information having strategic commercial value
                       11   pertaining to the Designating Party’s trade or business. Nothing in paragraph 2.1
RUSS, AUGUST & KABAT




                       12   above shall limit the information or material that can be designated “HIGHLY
                       13   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” under this paragraph.
                       14   Before designating any specific information “HIGHLY CONFIDENTIAL –
                       15   ATTORNEYS’ EYES ONLY,” the Designating Party’s counsel shall make a
                       16   good faith determination that the information warrants such protection.
                       17                               3.2.1 Materials        designated    “HIGHLY     CONFIDENTIAL        –
                       18   ATTORNEYS’ EYES ONLY” materials may be disclosed only to the following
                       19   Designees:
                       20                               3.2.2 Persons who appear on the face of Designated Materials
                       21   marked “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” as an
                       22   author, addressee, or recipient thereof;
                       23                               3.2.3 Counsel for the parties to this action, as defined in section
                       24   3.1.3 above;
                       25                               3.2.4 Consultants for the parties to this action, as defined in section
                       26   3.1.4 above; and
                       27                               3.2.5 The Court, its clerks and secretaries, and any court reporter
                       28   retained to record proceedings before the Court.
                            190111 Stipulated Protective Order.docx                    8
                                                                      [PROPOSED] STIPULATED PROTECTIVE ORDER
                        1                               3.2.6 Court reporters, videographers, and similar vendors retained
                        2   to transcribe or videotape depositions.
                        3                 3.3           Legal Effect of Designation. The designation of any information or
                        4   materials                    as           “CONFIDENTIAL,”        “HIGHLY       CONFIDENTIAL   –
                        5   ATTORNEYS’ EYES ONLY” is intended solely to facilitate the conduct of this
                        6   litigation. Neither such designation nor treatment in conformity with such
                        7   designation shall be construed in any way as an admission or agreement by the
                        8   Receiving Party that the Designated Materials constitute or contain any trade
                        9   secret or confidential information. Except as provided in this Protective Order,
                       10   the Receiving Party shall not be obligated to challenge the propriety of any
                       11   designation, and a failure to do so shall not preclude a subsequent attack on the
RUSS, AUGUST & KABAT




                       12   propriety of such designation.
                       13                 3.4           Nothing herein in any way restricts the ability of the Receiving
                       14   Party              to         use          “CONFIDENTIAL,”        “HIGHLY      CONFIDENTIAL   –
                       15   ATTORNEYS’ EYES ONLY” material produced to it in examining or cross-
                       16   examining any employee or consultant of the Designating Party.
                       17   4.            Certificates Concerning Designated Materials. Each Consultant as defined
                       18   in section 3.1.4, to whom any Designated Materials will be disclosed shall, prior
                       19   to disclosure of such material, execute the Agreement To Be Bound By
                       20   Stipulated Protective Order in the form attached hereto as Exhibit A. Counsel
                       21   who makes any disclosure of Designated Materials shall retain each executed
                       22   Agreement To Be Bound By Stipulated Protective Order.
                       23   5.            Use of Designated Materials by Designating Party. Nothing in this
                       24   Protective Order shall limit a Designating Party’s use of its own information or
                       25   materials, or prevent a Designating Party from disclosing its own information or
                       26   materials to any person. Such disclosure shall not affect any designations made
                       27   pursuant to the terms of this Protective Order, so long as the disclosure is made
                       28
                            190111 Stipulated Protective Order.docx                     9
                                                                        [PROPOSED] STIPULATED PROTECTIVE ORDER
                        1   in a manner that is reasonably calculated to maintain the confidentiality of the
                        2   information or materials.
                        3                 6.            Manner of Designating Written Materials.
                        4                 6.1           Documents, discovery responses and other written materials shall
                        5   be        designated                      as   “CONFIDENTIAL,”        “HIGHLY      CONFIDENTIAL    –
                        6   ATTORNEYS’ EYES ONLY” whether in whole or in part, as follows.
                        7   The producing party shall designate materials by placing the legend
                        8   “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
                        9   ONLY” on each page so designated prior to production.
                       10                 6.2           A             designation     of    “CONFIDENTIAL,”         or   “HIGHLY
                       11   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” as to any item, thing or
RUSS, AUGUST & KABAT




                       12   object that cannot otherwise be categorized as a document, written discovery or
                       13   other written materials shall be made: (1) by placing the legend
                       14   “CONFIDENTIAL,” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
                       15   ONLY” on the thing, object or container within which it is stored; or (2) by
                       16   specifically identifying, in writing, the item and the level of confidentiality
                       17   designation, where such labeling is not feasible.
                       18                 6.4           When a party wishes to designate as “CONFIDENTIAL,” or
                       19   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” materials
                       20   produced by someone other than the Designating Party (a “Producing Party”),
                       21   such designation shall be made:
                       22                               6.4.1 Within fifteen (15) business days from the date that the
                       23   Designating Party receives copies of the materials from the producing or
                       24   disclosing entity; and
                       25                               6.4.2 By notice to all parties to this action and to the Producing
                       26   Party, if such party is not a party to this action, identifying the materials to be
                       27   designated with particularity (either by production numbers or by providing
                       28   other adequate identification of the specific material). Such notice shall be sent
                            190111 Stipulated Protective Order.docx                        10
                                                                           [PROPOSED] STIPULATED PROTECTIVE ORDER
                        1   by U.S. mail or e-mail.
                        2                               6.4.3.          A   party   shall   be   permitted     to   designate   as
                        3   “CONFIDENTIAL,” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
                        4   ONLY” material produced by a Producing Party only where:
                        5                               a. The material being produced was provided to or developed by
                        6   such Producing Party: (i) under a written confidentiality agreement with the
                        7   Designating Party; or (ii) within a relationship with the Designating Party (or a
                        8   party operating under the control thereof) in which confidentiality is imposed by
                        9   law (including, but not limited, to the employment relationship and the vendor-
                       10   customer relationship); and
                       11                               b. The material being produced would be considered confidential
RUSS, AUGUST & KABAT




                       12   material of the Designating Party under Section 3.1 of this Agreement if it were in
                       13   the possession of the Designating Party.
                       14                 6.5           Upon notice of designation, all persons receiving notice of the
                       15   requested designation of materials shall:
                       16                               6.5.1 Make no further disclosure of such Designated Material or
                       17   information contained therein, except as allowed in this Protective Order;
                       18                               6.5.2 Take reasonable steps to notify any persons known to have
                       19   possession of or access to such Designated Materials of the effect of such
                       20   designation under this Protective Order; and
                       21                               6.5.3 If “CONFIDENTIAL,” or “HIGHLY CONFIDENTIAL –
                       22   ATTORNEYS’ EYES ONLY” material or information contained therein is
                       23   disclosed to any person other than those entitled to disclosure in the manner
                       24   authorized by this Protective Order, the party responsible for the disclosure
                       25   shall, immediately upon learning of such disclosure, inform the Designating
                       26   Party in writing of all pertinent facts relating to such disclosure, and shall make
                       27   every effort to prevent further disclosure by the unauthorized person(s).
                       28                 7.            Manner of Designating Deposition Testimony.
                            190111 Stipulated Protective Order.docx                   11
                                                                      [PROPOSED] STIPULATED PROTECTIVE ORDER
                        1                 7.1           Deposition transcripts and portions thereof taken in this action may
                        2   be designated as “CONFIDENTIAL,” or “HIGHLY CONFIDENTIAL –
                        3   ATTORNEYS’ EYES ONLY” during the deposition or after, in which case the
                        4   portion of the transcript containing Designated Material shall be identified in the
                        5   transcript by the Court Reporter as “CONFIDENTIAL,” or “HIGHLY
                        6   CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” The designated testimony
                        7   shall be bound in a separate volume and marked by the reporter accordingly.
                        8                 7.2           Where testimony is designated during the deposition, the
                        9   Designating Party shall have the right to exclude, at those portions of the
                       10   deposition, all persons not authorized by the terms of this Protective Order to
                       11   receive such Designated Material.
RUSS, AUGUST & KABAT




                       12                 7.3           Within seven (7) days after a deposition transcript is certified by the
                       13   court reporter, any party may designate pages of the transcript and/or its exhibits
                       14   as Designated Material. During such seven (7) day period, the transcript in its
                       15   entirety shall be treated as “CONFIDENTIAL” (except for those portions
                       16   identified earlier as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
                       17   ONLY” which shall be treated accordingly from the date of designation). If any
                       18   party so designates such material, the parties shall provide written notice of such
                       19   designation to all parties within the seven (7) day period. Designated Material
                       20   within the deposition transcript or the exhibits thereto may be identified in
                       21   writing by page and line, or by underlining and marking such portions
                       22   “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
                       23   ONLY” and providing such marked-up portions to all counsel.
                       24                 8.            Copies. All complete or partial copies of a document that disclose
                       25   Designated Materials shall be subject to the terms of this Protective Order.
                       26                 9.            Court Procedures.
                       27                 9.1           Disclosure of Designated Material to Court Officials. Subject to the
                       28   provisions of this section, Designated Material may be disclosed to the Court,
                            190111 Stipulated Protective Order.docx                   12
                                                                      [PROPOSED] STIPULATED PROTECTIVE ORDER
                        1   Court officials or employees involved in this action (including court reporters,
                        2   persons operating video recording equipment at depositions, and any special
                        3   master, referee, expert, technical advisor or Third-Party Consultant appointed by
                        4   the Court), and to the jury in this action, and any interpreters interpreting on
                        5   behalf of any party or deponent.
                        6                 9.2           Filing Designated Materials with the Court. Nothing in this Order
                        7   shall vary the requirements for filing under Seal imposed by the Federal Rules of
                        8   Civil Procedure or the Local Rules of this Court. If a party wishes to file with the
                        9   Court any document, transcript or thing containing information which has been
                       10   designated                     “CONFIDENTIAL,”            or   “HIGHLY       CONFIDENTIAL   –
                       11   ATTORNEYS’ EYES ONLY” the Party shall designate the material as set forth
RUSS, AUGUST & KABAT




                       12   herein and file it with the Court in an application for filing under seal under the
                       13   Local Rules of this Court, with the material bearing the following or substantially
                       14   similar legend:
                       15       “[CONFIDENTIAL, or HIGHLY CONFIDENTIAL – ATTORNEYS’
                               EYES ONLY] INFORMATION SUBJECT TO PROTECTIVE ORDER.”
                       16
                       17   The Application for Filing under Seal must show good cause for the under seal
                       18   filing. Filing the document under seal shall not bar any party from unrestricted
                       19   use or dissemination of those portions of the document that do not contain
                       20   material designated “CONFIDENTIAL,” or “HIGHLY CONFIDENTIAL –
                       21   ATTORNEYS’ EYES ONLY.” If a filing party fails to designate information as
                       22   “CONFIDENTIAL,” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
                       23   ONLY,” any party who in good faith believes that designation and filing under
                       24   seal is required by this Protective Order may move the Court to file said
                       25   information under seal within five (5) days of learning of the defective filing.
                       26   Notice of such designation shall be given to all parties. Nothing in this provision
                       27   relieves a party of liability for damages caused by failure to properly file
                       28   Designated Material under seal.
                            190111 Stipulated Protective Order.docx                   13
                                                                      [PROPOSED] STIPULATED PROTECTIVE ORDER
                        1                 9.3           In the event that the Court refuses to allow any document to be filed
                        2   under seal, despite the Receiving Party’s compliance with Section 8.2, the Federal
                        3   Rules of Civil Procedure and Local Rules of this Court, the Receiving Party may,
                        4   nonetheless, file such documents with the Court as part of the public record
                        5   unless the Designating Party seeks reconsideration of the refusal within four days
                        6   of the denial, or otherwise as otherwise instructed by the Court.
                        7                 9.4           Retrieval of Designated Materials. The party responsible for lodging
                        8   or filing the Designated Materials shall be responsible for retrieving such
                        9   Designated Materials from the Court following the final termination of the
                       10   action (including after any appeals).
                       11                 10.           Objections.
RUSS, AUGUST & KABAT




                       12                 10.1 A party may challenge any designation under this Protective Order
                       13   at any time on the grounds that the information or material do not meet the
                       14   standards of Section 1 by following the procedure of L.R. 37 of this Court.
                       15                 10.2 The parties shall meet and confer in good faith prior to the filing of
                       16   any motion under this section.
                       17                 11.           Client Communication. Nothing in this Protective Order shall
                       18   prevent or otherwise restrict counsel from rendering advice to their clients and,
                       19   in the course of rendering such advice, relying upon the examination of
                       20   Designated Material. In rendering such advice and otherwise communicating
                       21   with the client, however, counsel shall not disclose any Designated Material,
                       22   except as otherwise permitted by this Protective Order.
                       23                 12.           No Prejudice.
                       24                 12.1 This Protective Order shall not diminish any existing obligation or
                       25   right with respect to Designated Material, nor shall it prevent a disclosure to
                       26   which the Designating Party consented in writing before the disclosure takes
                       27   place.
                       28                 12.2 Unless the parties stipulate otherwise, evidence of the existence or
                            190111 Stipulated Protective Order.docx                   14
                                                                      [PROPOSED] STIPULATED PROTECTIVE ORDER
                        1   nonexistence of a designation under this Protective Order shall not be
                        2   admissible for any purpose during any proceeding on the merits of this action.
                        3                 12.3 If any party required to produce documents contends that it
                        4   inadvertently produced any Designated Material without marking it with the
                        5   appropriate legend, or inadvertently produced any Designated Material with an
                        6   incorrect legend, the producing party may give written notice to the receiving
                        7   party or parties, including appropriately stamped substitute copies of the
                        8   Designated Material. Within three (3) business days of receipt of the substitute
                        9   copies, the receiving party shall return the previously unmarked or mismarked
                       10   items and all copies thereof.
                       11                 12.4 Neither the provisions of this Protective Order, nor the filing of any
RUSS, AUGUST & KABAT




                       12   material under seal, shall prevent the use in open court, in deposition, at any
                       13   hearing, or at trial of this case of any material that is subject to this Protective
                       14   Order or filed under seal pursuant to its provisions. At deposition, the party
                       15   using Designated Material must request that the portion of the proceeding where
                       16   use is made be conducted so as to exclude persons not qualified to receive such
                       17   Designated Material. All confidentiality designations or legends placed pursuant
                       18   to this Stipulated Protective Order shall be removed from any document or thing
                       19   used as a trial exhibit in this case. The removal of such confidentiality
                       20   designations or legends under the preceding sentence shall not affect the
                       21   treatment of such documents and things as Designated Material under this
                       22   Stipulated Protective Order. Upon request of a party, the parties shall meet and
                       23   confer concerning the use and protection of Designated Material in open court at
                       24   any hearing. Prior to the pretrial conference, the parties shall meet and confer
                       25   concerning appropriate methods for dealing with Designated Material at trial.
                       26                 12.5 Any inadvertent production of documents containing privileged
                       27   information shall not be deemed to be a waiver of the attorney-client privilege,
                       28   work product doctrine, or any other applicable privilege or doctrines. All parties
                            190111 Stipulated Protective Order.docx                   15
                                                                      [PROPOSED] STIPULATED PROTECTIVE ORDER
                        1   specifically reserve the right to demand the return of any privileged documents
                        2   that it may produce inadvertently during discovery if the producing party
                        3   determines that such documents contain privileged information. After receiving
                        4   notice of such inadvertent production by the producing party, the receiving party
                        5   agrees to make reasonable and good faith efforts to locate and return to the
                        6   producing party all such inadvertently produced documents.
                        7                 13.           Modification and Survival.
                        8                 13.1 Modification. The Order shall be subject to modification by the
                        9   Court on its own initiative, or on Motion of a party or any other person with
                       10   standing. Accordingly, the parties reserve the right to seek modification of this
                       11   Protective Order at any time for good cause. The parties agree to meet and
RUSS, AUGUST & KABAT




                       12   confer prior to seeking to modify this Protective Order for any reason. The
                       13   restrictions imposed by this Protective Order may only be modified or
                       14   terminated by written stipulation of all parties or by order of this Court. Parties
                       15   entering into this Protective Order will not be deemed to have waived any of
                       16   their rights to seek later amendment to this Protective Order.
                       17                 13.2 Trial. The parties understand that this Protective Order does not
                       18   extend to material presented at the trial of this Action. Once the case proceeds to
                       19   trial, any information that is presented on the record during trial, whether or not
                       20   designated as confidential and/or kept and maintained pursuant to the terms of
                       21   this Protective Order, will be presumptively available to all members of the
                       22   public, including the press, unless good cause is shown to the district judge in
                       23   advance of the presentation of that material at trial to proceed otherwise.
                       24   However, any documents or things that have been designated as confidential do
                       25   not lose their protected character simply by virtue of having been presented as
                       26   an exhibit at trial.
                       27                 13.3 Survival and Return of Designated Material. This Protective Order
                       28   shall survive termination of this action prior to trial of this action. Upon
                            190111 Stipulated Protective Order.docx                   16
                                                                      [PROPOSED] STIPULATED PROTECTIVE ORDER
                        1   final termination of the action prior to trial of this action, and at the written
                        2   request of the Designating Party, all Designated Material, including
                        3   deposition testimony, and all copies thereof, shall be returned to counsel for
                        4   the Designating Party (at the expense of the Designating Party) or (at the
                        5   option and expense of the requesting party) shall be destroyed. Upon request
                        6   for the return or destruction of Designated Materials, counsel shall certify
                        7   their compliance with this provision and shall serve such certification to
                        8   counsel for the Designating Party not more than ninety (90) days after the
                        9   written request to return or destroy Designated Materials. Counsel who have
                       10   submitted one or more Certificate(s) prepared pursuant to Section 3 do not
                       11   need to retain such Certificate(s) past the ninety (90) day period.
RUSS, AUGUST & KABAT




                       12                 14.           Court’s Retention of Jurisdiction. The Court retains jurisdiction
                       13   after final termination of the action prior to trial, to enforce this Stipulation.
                       14                 15.           Exception for Public Information. Nothing in this Stipulation shall
                       15   be deemed in any way to restrict the use of documents or information which are
                       16   lawfully obtained or publicly available to a party independently of discovery in
                       17   this action, whether or not the same material has been obtained during the course
                       18   of discovery in the action and whether or not such documents or information have
                       19   been designated hereunder. However, in the event of a dispute regarding such
                       20   independent acquisition, a party wishing to use any independently acquired
                       21   documents or information shall bear the burden of proving independent
                       22   acquisition.
                       23                 16.           No Prior Judicial Determination. This Order is entered based on the
                       24   representations and agreements of the parties and for the purpose of facilitating
                       25   discovery. Nothing herein shall be construed or presented as a judicial
                       26   determination that any document or material designated Confidential Information
                       27   or Attorneys’ Eyes Only Information by counsel or the parties is entitled to
                       28   protection under Rule 26(c) of the Federal Rules of Civil Procedure or otherwise
                            190111 Stipulated Protective Order.docx                   17
                                                                      [PROPOSED] STIPULATED PROTECTIVE ORDER
                        1   until such time as the Court may rule on a specific document or issue.
                        2                 17.           No Admission. The designation by a producing Party of Confidential
                        3   Information or Attorneys Eyes Only Information is intended solely to facilitate
                        4   the preparation and trial of this action. Such designation is not an admission by
                        5   any Party that the designated disclosure constitutes or contains any Confidential
                        6   Information or Attorneys Eyes Only Information. Disclosure of Confidential
                        7   Information or Attorneys Eyes Only Information is not a waiver of any right of
                        8   the producing Party to object to admissibility.
                        9                 18.           Miscellaneous.
                       10                 18.1 Right to Assert Other Objections. By stipulating to the entry of this
                       11   Order no Party waives any right it otherwise would have to object to disclosing or
RUSS, AUGUST & KABAT




                       12   producing any information or item on any ground not addressed in this Order.
                       13   Similarly, no Party waives any right to object on any ground to the use in
                       14   evidence of any of the material covered by this Order. Moreover, this Order shall
                       15   not preclude or limit any Party’s right to seek further and additional protection
                       16   against or limitation upon production of documents produced in response to
                       17   discovery.
                       18                 18.2 Other Privileges. Nothing in this Order shall require disclosure of
                       19   materials that a Party contends are protected from disclosure by the attorney-
                       20   client privilege or the attorney work-product doctrine. This provision shall not,
                       21   however, be construed to preclude any Party from moving the Court for an order
                       22   directing the disclosure of such materials where it disputes the claim of attorney-
                       23   client privilege or attorney work-product doctrine.
                       24                 18.3 Self-Disclosure. Nothing in this Order shall affect the right of the
                       25   Designating Party to disclose the Designating Party’s own Confidential
                       26   information or items to any person or entity. Such disclosure shall not waive any
                       27   of the protections of this Order.
                       28                 18.4 Captions. The captions of paragraphs contained in this Order are for
                            190111 Stipulated Protective Order.docx                   18
                                                                      [PROPOSED] STIPULATED PROTECTIVE ORDER
                        1   reference only and are not to be construed in any way as a part of this Order.
                        2   IT IS SO ORDERED.
                        3
                        4   DATED: ________________
                                    January 15, 2019                                          /s/ - John E. McDermott
                                                                                            ______________________________
                                                                                            Honorable John E. McDermott
                        5
                                                                                            United States Magistrate Judge
                        6
                        7
                        8
                        9
                       10
                       11
RUSS, AUGUST & KABAT




                       12
                       13
                       14
                       15
                       16
                       17
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28
                            190111 Stipulated Protective Order.docx                   19
                                                                      [PROPOSED] STIPULATED PROTECTIVE ORDER
                        1                                                    EXHIBIT A
                        2                                              UNITED STATES DISTRICT COURT
                        3
                                                                      CENTRAL DISTRICT OF CALIFORNIA
                        4
                        5   NEMAN BROTHERS & ASSOCIATES,                                 Case No. 2:18-cv-07572-SJO-JEM
                            INC., a California Corporation,
                        6                                                                AGREEMENT TO BE BOUND
                            Plaintiff,                                                   BY STIPUATLED
                        7                                                                PROTECTIVE ORDER
                            vs.
                        8                                                                Original Complaint Filed:
                            TRIXXI CLOTHING COMPANY, INC.,                                     August 29, 2018
                        9   individually and doing business as
                            “THREE PINK HEARTS,” a California                            Honorable S. James Otero
                       10   Corporation; BOSCOV’S
                       11   DEPARTMENT STORES, a Delaware
                            Limited Liability Company; KOHL’S
RUSS, AUGUST & KABAT




                       12   DEPARTMENT STORES, a Wisconsin
                            Corporation; J.C. PENNEY
                       13   CORPORATION, INC., a Delaware
                            Corporation; and DOES 1 through 10,
                       14
                            Defendants.
                       15
                       16                 The undersigned hereby acknowledges and certifies that he/she has received
                       17   and read a copy of the Stipulated Protective Order entered in the above-captioned
                       18   action on January ___, 2019, and that he/she understands the terms thereof and
                       19   agrees to be bound thereby. The undersigned further agrees to submit to the
                       20   jurisdiction of this Court and understands that the Court may impose sanctions for
                       21   any violation of the Stipulated Protective Order. The undersigned designates the
                       22   following as their agent for receipt of service of process for any action taken under
                       23   this Stipulated Protective Order.
                       24
                       25   Date: ________________                                       ______________________________
                                                                                         Printed Name
                       26
                       27                                                                ______________________________
                       28                                                                Signature

                            190111 Stipulated Protective Order.docx                 20
                                                                                  EXHIBIT A
